DETAILED ACTION
                                                             Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration filed on 5/13/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 10/15/2021 and 3/22/.2021 and 5/13/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (2019/0221313 A1) in view of Lee (2017/0367606 A1).
Regarding claim 1, Rim et al discloses  (refer to figures 1-5) a cognitive impairment diagnostic apparatus (2000)  (paragraph 0058), comprising: a display which displays a video for diagnosis of cognitive impairment on a display surface; an imaging unit (300) (paragraph 0059) configured to capture images of an eye of a subject; a storage unit (2050)  configured to store case characteristic data indicating a characteristic of a viewpoint distribution corresponding to a typical case in cognitive impairment; and a diagnostic unit (200) configured to diagnose cognitive impairment of the subject by determining whether the distribution map has the characteristic indicated by the case characteristic data. 
Rim et al discloses   all of the claimed limitations except a detection unit configured to detect viewpoints of the subject on the display surface in time series based on the images captured by the imaging unit and; a creation unit configured to create a distribution map representing a distribution of the viewpoints detected by the detection unit.
 Lee et al discloses a detection unit (20) configured to detect viewpoints of the subject on the display surface in time series based on the images captured by the imaging unit and; a creation unit configured to create a distribution map representing a distribution of the viewpoints detected by the detection unit (20).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide with a detection unit and a creation unit configured to create a distribution map representing a distribution of the viewpoints detected by the detection unit in to the Rim et al  a cognitive impairment diagnostic apparatus for the purpose better diagnostic  patient and connected to the smart phone as taught by Lee (paragraph 0007).
Regarding claim 7,  combination of Rim et al in view of Lee Rim et al discloses,   wherein the video for diagnosis includes a video of a moving object on the display surface, the case characteristic data indicates that a viewpoint of the subject is unable to track the moving object, and  the diagnostic unit is configured to diagnose that there is a possibility of a decrease in cognitive function when the viewpoint has not tracked the moving object in the distribution map.  
Regarding claim 11, Rim et al discloses  (refer to figures 1-5) A non-transitory computer-readable recording medium storing a cognitive impairment diagnostic (2000)  (paragraph 0058) program recorded thereon, the cognitive impairment diagnostic program being for use in a computer which is connected to an imaging unit (300)  and a display including a display surface, and includes a storage unit which stores case characteristic data indicating characteristics of viewpoint distributions corresponding respectively to typical cases in cognitive impairment, the cognitive impairment diagnostic program causing the computer to execute: displaying a video for diagnosis of cognitive impairment on a display surface; capturing images of an eye of a subject, the capturing being performed by the imaging unit; and diagnosing cognitive impairment of the subject by determining whether the distribution map has the characteristic indicated by the case characteristic data.   
Rim et al discloses   all of the claimed limitations except detecting viewpoints of the subject on the display surface in time series based on the images captured by the imaging unit; creating a distribution map representing a distribution of the viewpoints detected.
Lee et al discloses a detection unit (20) configured to detect viewpoints of the subject on the display surface in time series based on the images captured by the imaging unit and; a creation unit configured to create a distribution map representing a distribution of the viewpoints detected by the detection unit (20).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide with a detection unit and a creation unit configured to create a distribution map representing a distribution of the viewpoints detected by the detection unit in to the Rim et al a cognitive impairment diagnostic apparatus for the purpose better diagnostic patient and connected to the smart phone as taught by Lee (paragraph 0007).
Allowable Subject Matter
5.     Claims 2-6,8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter: the video for diagnosis includes an image of at least one of a person, an object, a landscape, or a graphic symbol, the case characteristic data indicates a one-point gaze pattern in which viewpoints are continuously gathered in a local part having one point as a center, and the diagnostic unit is configured to diagnose that there is a possibility of fronto-temporal dementia included in cognitive impairment when the distribution map has the characteristic and  the video for diagnosis is a video including: a first image which includes a correct-answer graphic symbol and does not include any graphic symbol other than the correct- answer graphic symbol; and a second image which includes the correct-answer graphic symbol and a plurality of graphic symbols similar to the correct-answer graphic symbol, the display which displays the first image to cause the subject to memorize the correct- answer graphic symbol, and display the second image to evaluate memory recall of the subject immediately after the display of the first image is ended, the case characteristic data indicates a characteristic that cognitive function is lower as a percentage of viewpoints of the subject present in a display area of the correct-answer graphic symbol in the second image is smaller, and the diagnostic unit is configured to calculate the percentage of the viewpoints present in the display area of the correct-answer graphic symbol in the distribution map, and diagnose that there is a possibility of a decrease in cognitive function when the calculated percentage is smaller than or equal to a threshold value and  Regarding claim 4, wherein the diagnostic unit is further configured to normalize the percentage of the viewpoints present in the display area of the correct-answer graphic symbol to transform the percentage into a score and  the video for diagnosis includes a still image of at least one of a person, an object, a landscape, or a graphic symbol, the case characteristic data indicates a characteristic that a left-side space is neglected, and that the characteristic corresponds to corticobasal degeneration included in cognitive impairment, and the diagnostic unit is configured to diagnose that there is a possibility of corticobasal degeneration included in cognitive impairment when the distribution map has the characteristic and  a still image including an inducing image which induces visual hallucination; and a plurality of non-inducing images which do not induce visual hallucination, the case characteristic data indicates that viewpoints are gathered in the inducing image, and the diagnostic unit is configured to diagnose that there is a possibility of dementia with Lewy bodies included in cognitive impairment when the viewpoints are gathered in the inducing image in the distribution map and wherein the video for diagnosis includes a first video, a second video, a third video, a fourth video, and a fifth video, the first video includes an image of at least one of a person, an object, a landscape, or a graphic symbol, the second video is a video including: a first image which includes a correct-answer graphic symbol and does not include any graphic symbol other than the correct-answer graphic symbol; and a second image which includes the correct-answer graphic symbol and a plurality of graphic symbols similar to the correct-answer graphic symbol, the third video includes a still image of at least one of a person, an object, a landscape, or a graphic symbol, the fourth video includes: a still image including an inducing graphic symbol which induces visual hallucination; and a plurality of non-inducing graphic symbols which do not induce visual hallucination, the fifth video includes a video of a moving object on the display surface, the display which displays each of the first video to the fifth video in a display .
Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/13/2022